In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2316
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                 v.

ELIJAH VINES,
                                              Defendant-Appellant.
                     ____________________

          Appeal from the United States District Court for the
          Southern District of Indiana, Indianapolis Division.
      No. 1:17-cr-00160-JRS-TAB-1 — James R. Sweeney II, Judge.
                     ____________________

    ARGUED OCTOBER 1, 2020 — DECIDED AUGUST 13, 2021
                ____________________

   Before EASTERBROOK, MANION, and ROVNER, Circuit Judges.
    ROVNER, Circuit Judge. Following a jury trial, Elijah Vines
was found guilty of five counts related to sex trafficking of a
minor, including: sex trafficking of a child, in violation of 18
U.S.C. §§ 1591(a)(1), (b)(2), and (c); sex trafficking of a child,
in violation of 18 U.S.C. §§ 1591(a)(2) and (b)(2); conspiracy to
commit sex trafficking of a minor, in violation of 18 U.S.C.
§§ 1594(c) and 1591; transportation of a minor, in violation of
18 U.S.C. § 2423(a); and interstate travel in aid of racketeering,
2                                                 No. 19-2316

in violation of 18 U.S.C. § 1952(a)(3). He was sentenced to 480
months’ imprisonment for Counts I-IV, and 60 months’ im-
prisonment for Count V, to be served concurrently, placed
under supervised release for life, and ordered to pay $13,500
in restitution to the victim (“GMC”).
    The evidence at trial demonstrated that GMC was a fif-
teen-year-old girl who ran away from her foster home in Au-
gust 2016, and in September 2016 was arrested for shoplifting
in Ohio. She did not provide her real name or age to police in
order to avoid being returned to the foster system. She con-
tacted a friend, Shayana, to pick her up from jail, and Shayana
arrived accompanied by the defendant Elijah Vines. Vines
was involved in criminal activity that included selling cell-
phones as part of a scam and prostituting females. He trans-
ported GMC to his residence and then to a hotel, and subse-
quently began prostituting GMC. To further those unlawful
ends, he posted ads of GMC online, including on the website
Backpage, which was a site commonly used to advertise pros-
titutes to customers. He also arranged for her to meet with
those customers to engage in sex acts, and she gave the money
paid for those acts to him. Vines was aware that GMC was a
minor.
    In October 2016, GMC was taken into custody as a runa-
way by law enforcement and was evaluated at the emergency
room at Riley Children’s Hospital in Indianapolis. She in-
formed them that she had run away from home, and that she
had been forced to engage in sex in exchange for drugs and
money. An examination by doctors determined that she had
injuries “too numerous to count.”
   Vines now appeals his convictions, arguing that the trial
court erred in allowing the testimony of an expert witness that
No. 19-2316                                                    3

related to the credibility of GMC; denying his motion to sup-
press GMC’s identification of Vines through a Facebook
photo; and denying the motions to suppress evidence ob-
tained from a search of Vines’s iPhone and from a search of
his Facebook and iCloud accounts. We address these chal-
lenges in turn.
                                  I.
    Vines first argues that the court erred in denying his mo-
tion in limine to exclude the testimony of the government ex-
pert witness, FBI Supervisory Special Agent Hardie, and al-
lowing Hardie to testify at trial as a sex-trafficking expert. In
his motion in limine, Vines argued that the expert testimony
would address the behavior of victims of sex trafficking, in-
cluding that they may not be completely forthcoming when
questioned by law enforcement or medical personnel, and
that such testimony was merely a means of improperly bol-
stering GMC’s credibility. Vines argued that it is inappropri-
ate for an expert witness to discuss another witness’s credibil-
ity. The government responded that as a blind expert, Hardie
would not have even spoken to GMC prior to the testimony
or read any of her statements, and therefore his testimony
could not possibly address GMC’s credibility. It asserted that
Hardie’s testimony would be limited to the experience of sex-
trafficking victims in general. The district court denied the
motion in limine, and Hardie was permitted to testify at trial.
   Federal Rule of Evidence 702 provides that:
       [a] witness who is qualified as an expert by
       knowledge, skill, experience, training, or educa-
       tion may testify in the form of an opinion or oth-
       erwise if: (a) the expert’s scientific, technical, or
4                                                  No. 19-2316

       other specialized knowledge will help the trier
       of fact to understand the evidence or to deter-
       mine a fact in issue; (b) the testimony is based
       on sufficient facts or data; (c) the testimony is
       the product of reliable principles and methods;
       and (d) the expert has reliably applied the prin-
       ciples and methods to the facts of the case.
Vines alleges that the testimony of Hardie should have been
excluded because it exceeded the bounds of permissible ex-
pert testimony and addressed the credibility of the victim.
Where a defendant challenges the admission of expert testi-
mony, we review de novo whether the court applied the
proper Rule’s framework, and review for abuse of discretion
the ultimate decision to admit. United States v. Brown, 973 F.3d
667, 703 (7th Cir. 2020). “A district court ‘holds broad discre-
tion in its gatekeeper function of determining the relevance
and reliability of the expert opinion testimony.’” Id. (quoting
Krik v. Exxon Mobil Corp., 870 F.3d 669, 674 (7th Cir. 2017)).
Vines does not challenge the legal framework here, so we re-
view the admission of the testimony only for abuse of discre-
tion.
    At trial, Hardie’s testimony was limited to discussions of
the behavior of sex-trafficking victims in general. As to inves-
tigators, Hardie discussed the need to gain the trust of sex
trafficking victims, and the unwillingness of victims to reveal
all details from the start, as part of ongoing victim behavior.
Hardie made no reference to any actual behavior of GMC here
and presented no testimony as to her credibility.
    Vines relies on United States v. Benson, 941 F.2d 598 (7th
Cir. 1991), to assert that such expert testimony was improp-
erly admitted, but the reasoning in Benson actually supports
No. 19-2316                                                     5

the district court’s admission of the evidence here. In Benson,
Internal Revenue Agent Gary Cantzler provided expert testi-
mony as to why Benson was required to file income tax re-
turns in 1980 and 1981. Id. at 603. In stating his opinion, Cantz-
ler relied upon the testimony of witnesses whose credibility
had been attacked by Benson, thus making his own credibility
determination. Id. at 604. He drew inferences from evidence
that were not based on any special knowledge or skill, and for
which he had no greater qualification than the jury. Id. In
short, “Cantzler did not give helpful expert testimony that
cast another witness’ testimony in a good or bad light; in-
stead, he simply told the jury whom to believe.” Id. at 604–05.
Accordingly, we held that the court abused its discretion in
admitting much of the testimony of Cantzler. Id. at 605.
    In contrast, Hardie’s testimony in this case was based on
his expertise as to sex trafficking which would benefit a jury
in understanding the behavior of trafficking victims. It was
not based on any assessment by Hardie as to the credibility of
any witness, and did not include any opinion as to the credi-
bility of any persons. Hardie merely provided insight as to sex
trafficking generally and the effect on victims, which would
aid a jury in understanding and evaluating the evidence pre-
sented to it. In fact, Hardie testified that he did not speak with
GMC at any point in time and did not read any of her state-
ments, and therefore his testimony could not have been inter-
preted as opining as to her credibility. Hardie’s expert testi-
mony, therefore, was the opposite of the expert opinion in
Benson, in that Hardie merely provided expert testimony as to
sex-trafficking victim behavior in general that could cast light
on the testimony of other witnesses, but did not tell a jury
whom to believe. Accordingly, Vines has failed to demon-
6                                                     No. 19-2316

strate that the testimony of Hardie exceeded the scope of per-
missible testimony under Rule 702, and the district court did
not abuse its discretion in allowing the testimony.
                                  II.
    All of the remaining challenges by Vines pertain to the dis-
trict court’s denials of motions to suppress. Vines argues that
the court erred in denying his motion to suppress: (1) GMC’s
identification of Vines in a photograph on a Facebook page;
(2) the search of Vines’s iPhone; and (3) the search of Vines’s
Facebook and iCloud accounts. We address these challenges
in turn.
                                  A.
    First, Vines challenges the district court’s refusal to sup-
press GMC’s identification of Vines from a photo on his Face-
book page. We review a district court’s denial of a motion to
suppress an identification de novo with due deference to the
district court’s findings of historical fact. United States v. Gon-
zalez, 863 F.3d 576, 584 (7th Cir. 2017); United States v. Harris,
281 F.3d 667, 669–70 (7th Cir. 2002).
    In the course of her third interview with investigating of-
ficers, GMC for the first time told them that her trafficker had
a Facebook page under the name “Elijah Kilt Vines,” which
she sometimes saw when scrolling through his phone. Prior
to that time, she told them that she called her trafficker “Dea-
con” or “Deacon Dollar,” but that it was not his real name. In
response to that information, the detectives then pulled up the
Facebook page associated with “Elijah Kilt Vines” and asked
“Is this him? I can’t imagine there’s another one with the same
name like that.” Dist. Ct. Order, Doc. 164 at 2, App. at A2.
GMC then identified the photo on that page as depicting her
No. 19-2316                                                     7

trafficker, Deacon. Vines contends that the identification pro-
cedure was an unduly suggestive presentation in violation of
the Due Process Clause of the Constitution. Specifically, Vines
asserts that law enforcement officials should have been aware
that GMC had credibility problems, and that once GMC iden-
tified Vines as Deacon’s alias, law enforcement erred in sug-
gestively pulling up a single photo from that Facebook page
rather than using a photo array including other individuals to
obtain an identification.
    In determining whether the Due Process Clause requires
suppression of an eyewitness identification, the Supreme
Court has articulated a two-step analysis. First, the Court has
recognized that due process concerns arise only where the
identification procedure employed was both suggestive and
unnecessary. Sexton v. Beaudreaux, 138 S. Ct. 2555, 2559 (2018);
Perry v. New Hampshire, 565 U.S. 228, 238 (2012). “To be ‘im-
permissibly suggestive,’ the procedure must ‘give rise to a
very substantial likelihood of irreparable misidentification.’”
Sexton, 138 S. Ct. at 2559 (quoting Neil v. Biggers, 409 U.S. 188,
197 (1972) (additional internal quotation marks omitted)).
Even in cases involving unnecessarily suggestive procedures,
suppression of the resulting identification is not inevitable.
Id.; Perry, 565 U.S. at 239. In such circumstances, the court
must “assess, on a case-by-case basis, whether improper po-
lice conduct created a substantial likelihood of misidentifica-
tion.” Sexton, 138 S. Ct. at 2559 (internal quotations omitted)
The linchpin of that assessment is the reliability of the eyewit-
ness identification, and “[t]he factors affecting reliability in-
clude ‘the opportunity of the witness to view the criminal at
the time of the crime, the witness’ degree of attention, the ac-
curacy of his prior description of the criminal, the level of cer-
8                                                    No. 19-2316

tainty demonstrated at the confrontation, and the time be-
tween the crime and the confrontation.’” Id., quoting Manson
v. Brathwaite, 432 U.S. 98, 114 (1977). Finally, due process is
implicated only where the process involved has the taint of
improper state conduct. Perry, 565 U.S. at 245. Where the sug-
gestive nature of an identification process is the result of cir-
cumstances unrelated to improper state conduct, due process
does not require the exclusion of the evidence. Id. at 233, 245;
United States v. Sander, 708 F.3d 976, 984 (7th Cir. 2013).
    The Supreme Court has repeatedly recognized that the
manner in which the prosecution presents the suspect to a
witness for identification can introduce a degree of suggestion
into the identification process that inherently risks misidenti-
fication and a miscarriage of justice. See Perry, 565 U.S. at 243;
United States v. Wade, 388 U.S. 218, 228 (1967). Illustrating
some of the numerous methods of improper suggestion, the
Court “pointed to police-designed lineups where ‘all in the
lineup but the suspect were known to the identifying witness,
… the other participants in [the] lineup were grossly dissimi-
lar in appearance to the suspect, … only the suspect was re-
quired to wear distinctive clothing which the culprit allegedly
wore, … the witness is told by the police that they have caught
the culprit after which the defendant is brought before the
witness alone or is viewed in jail, … the suspect is pointed out
before or during a lineup, [and] … the participants in the
lineup are asked to try on an article of clothing which fits only
the suspect.’” Perry, 565 U.S. at 243, quoting Wade, 388 U.S. at
233. In all of those situations, the circumstances of the identi-
fication utilized by the police steered the witness toward the
identification of a person that the police had singled out as a
suspect.
No. 19-2316                                                        9

     In contrast, Vines’s challenge fails at the first step here, be-
cause he cannot demonstrate that the identification proce-
dures used were “tainted by police arrangement.” Perry, 565
U.S. at 238. This was not a case in which the government iden-
tified a suspect and then presented the person’s photo to the
victim in a manner impermissibly suggestive so as to give rise
to a substantial likelihood of misidentification. In fact, there is
no evidence that they had knowledge of what photos would
be on the Facebook site, and whether those photos would re-
late at all to the description GMC provided of her trafficker.
The detectives pulled up the Facebook page in response to
GMC’s statement that her trafficker had a Facebook account
in that name to determine whether the Facebook account she
referenced existed and to identify it. Vines has presented no
evidence whatsoever to indicate that the detectives orches-
trated the display of the Facebook page in order to facilitate
the identification of a particular person known to the detec-
tives at the time. Because the existence of the Facebook page
was raised by GMC and the detectives had no apparent prior
knowledge of it, the display of the photo on the Facebook
page lacked the context of government involvement or any
government suspicion of guilt that is found in the examples
of suggestive identification arrangements. See Perry, 565 U.S.
at 232 (“a due process check on the admission of eyewitness
identification [is] applicable when the police have arranged
suggestive circumstances leading the witness to identify a
particular person as the perpetrator of a crime.”); Coleman v.
City of Peoria, Illinois, 925 F.3d 336, 347 (7th Cir. 2019) (“Due
Process Clause requires the exclusion of an eyewitness iden-
tification if the unduly suggestive circumstances are so egre-
gious as to taint the entire trial”). There is, in short, no basis
to hold that the showing of the Facebook account to GMC was
10                                                 No. 19-2316

“suggestive.” This case instead is analogous to that presented
in Perry, in which the witness identified a person based on the
witness’s own initiative rather than based on a police-gener-
ated identification arrangement. Although the due process
claim would have faltered on other grounds as well—includ-
ing on the reliability element, given that GMC had ample op-
portunity to observe her trafficker and had in fact identified
him by name prior to being shown the photo—we need not
explore that element because the taint of improper police con-
duct is not present here.
                                B.
    Vines next challenges the district court’s denial of the mo-
tion to suppress regarding the search of his iPhone. For deni-
als of motions to suppress, we review conclusions of law de
novo, and review findings of fact for clear error. United States
v. Edgeworth, 889 F.3d 350, 353 (7th Cir. 2018).
    In interviews with law enforcement, GMC stated that
Vines used his cell phone to record her performing sex acts on
him, and to photograph her and share those photos with po-
tential clients through a sex-trafficking website and a messag-
ing application. Dist. Ct. Order, Doc. 164 at 6, App. at A6.
When Vines was taken into federal custody on July 14, 2017,
he gave his iPhone to his girlfriend, Sajal Smoote, who there-
after kept the phone at her home. Smoote did not know the
password to access the phone. In mid-August 2017, law en-
forcement officers visited Smoote at her home and asked her
if she still had Vines’s phone and if she would provide it to
them. They informed her that they would seek a search war-
rant if she did not provide the phone to them. Smoote gave
No. 19-2316                                                    11

the phone to them, and law enforcement officials subse-
quently obtained a search warrant to access the contents of
the phone.
    Although purporting to challenge the “search” of the
phone, Vines does not challenge the validity of the warrant
that authorized the actual search, and his arguments instead
relate only to the lawfulness of the initial seizure of the phone.
As to that, he argues that the seizure of the phone was unlaw-
ful because Smoote did not have the passcode to the phone,
and because her consent was invalid.
    Vines conflates the seizure of the phone and the search of
its contents in his arguments. He argues that a person in pos-
session of a locked or sealed item does not have a possessory
interest in such item, and that Smoote lacked a possessory in-
terest in the phone because she did not know the passcode for
it. He also asserts that at the time Smoote provided the phone
to law enforcement, a reasonable person would have known
that the police would have attempted to search the phone,
and therefore her surrender of the phone to them was “tanta-
mount to consent to search the phone.” Vines’s cases in sup-
port of those arguments, however, address the search of the
contents of locked containers, not the seizure of such contain-
ers. Because the search of the phone’s contents in this case was
done pursuant to a warrant—which is unchallenged here—
those cases are inapplicable to the situation in this case.
    Instead, our decision in United States v. James, 571 F.3d 707
(7th Cir. 2009), is controlling. In that case, James had left a
locked safe at the residence of his mother, Linda Martin. Mar-
tin was interviewed by detectives investigating James’s in-
volvement in some bank robberies. Martin subsequently
called those detectives and told them that James had informed
12                                                  No. 19-2316

her that the safe contained a gun. Id. at 711. Martin told them
she was not going to open the safe before police came to the
residence. Id. The detectives then contacted her and told her
they would like to assist her with turning the gun over to the
police. When they came to the residence, she showed them
the safe and made no objection to their plan to remove it from
the residence. Id. They subsequently obtained a warrant to
search the contents of the safe.
    James sought to suppress the items found in the safe, ar-
guing they were obtained in violation of his Fourth Amend-
ment rights. We upheld the district court’s denial of that mo-
tion to suppress. We recognized that James held two interests
protected by the Fourth Amendment that were implicated—
the privacy interest in the contents of the safe, which was not
at issue because a search warrant was obtained before open-
ing and searching the safe, and a right to possess the safe,
which was implicated by the initial seizure of the safe from
Martin. Id. at 713. Although typically a seizure of property is
unreasonable under the Fourth Amendment unless pursuant
to a warrant, we held that third-party consent was a well-es-
tablished exception to the warrant requirement. Id. We noted
that “where a defendant allows a third party to exercise actual
or apparent authority over the defendant’s property, he is
considered to have assumed the risk that the third party
might permit access to others, including government agents.”
Id. at 713–14. We concluded that authority to consent to the
initial seizure would be shown if Martin: “(1) had joint control
of or access to the safe itself (regardless of whether she had
access to the contents of the safe) (actual authority); or (2) it
was reasonable for police to believe she had joint control of or
access to the safe itself (apparent authority).” Id. at 714. We
No. 19-2316                                                     13

determined that both actual and apparent authority were es-
tablished. As demonstrating actual authority, we noted that
the safe was in the house because James had left it with Mar-
tin, that Martin possessed it for a significant period of time,
and that Martin exercised control over the safe itself and
James did not limit or restrict her control over the safe. Id. Fur-
thermore, we held that Martin’s acquiescence to the removal
of the safe by the detectives from her home constituted con-
sent even without any formal statement of consent. We noted
that consent can be express or implied from circumstances,
and can be verbal or non-verbal. Id. at 715.
    Similarly, Vines possessed two protectible interests here:
the privacy interest in the contents of the phone, which was
not at issue because a search warrant was obtained before
opening and searching the phone, and a right to possess the
phone, which was implicated in the initial seizure of the
phone from Smoote. As in James, a warrant was unnecessary
to seize the phone, even though it impacted his possessory in-
terest in it, because the third-party consent exception to the
warrant requirement applies. Smoote possessed actual (and
apparent, although we need not explore that) authority over
the phone itself. Similar to the safe in James, the phone was left
in her possession for at least a month, and Vines did not limit
or restrict her control over it. She therefore was able to consent
to the seizure of the phone, and the court did not err in deter-
mining that she did so. Vines argues that consent was coerced
because the officers informed Smoote that they would return
after obtaining a warrant if she did not consent, but nothing
in that colloquy renders the acquiescence involuntary. In fact,
informing her that they would need to return with a warrant
in order to seize the phone if she did not consent made clear
that she had the right to refuse to turn it over. Vines has raised
14                                                  No. 19-2316

no meritorious challenge to the seizure of the phone, and the
court did not err in denying the motion to suppress its con-
tents.
                                 C.
    Finally, Vines challenges the district court’s denial of his
motion to suppress the results of the search of his Facebook
and iCloud accounts. According to Vines, the warrant appli-
cation, in its recitation of statements by GMC, contained a
large number of misrepresentations and contradictions. He
argues that the government omitted or misrepresented infor-
mation material to GMC’s credibility which was sufficient to
raise an inference of reckless disregard, and that the district
court should have conducted an evidentiary hearing as recog-
nized in Franks v. Delaware, 438 U.S. 154 (1978), to assess the
validity of the warrant in light of those misrepresentations
and omissions.
    The Fourth Amendment of the Constitution commands
that “no Warrants shall issue, but upon probable cause, sup-
ported by Oath or affirmation, and particularly describing the
place to be searched, and the persons or things to be seized.”
That probable cause determination is a “practical, common-
sense” one based upon the totality of the circumstances, and
exists for a search warrant when those circumstances indicate
even a fair probability that contraband or evidence of a crime
will be found in a particular location. United States v. Bacon,
991 F.3d 835, 839 (7th Cir. 2021) (quoting Illinois v. Gates, 462
U.S. 213, 238 (1983)); United States v. Adams, 934 F.3d 720, 725
(7th Cir. 2019). That showing requires neither absolute cer-
tainty nor even a preponderance of the evidence. Adams, 934
F.3d at 725.
No. 19-2316                                                    15

    The Supreme Court in Franks, 438 U.S. 154, recognized
that a defendant may challenge the truthfulness of statements
made in the affidavit seeking the search warrant. A search
warrant may be invalid if the police obtain it by deliberately
or recklessly providing false, material information or decep-
tive omissions to the issuing judge. Bacon, 991 F.3d at 841;
United States v. Hansmeier, 867 F.3d 807, 813 (7th Cir. 2017). A
defendant is entitled to an evidentiary hearing (a “Franks
hearing”) if he makes a substantial preliminary showing of
specific intentional or reckless misrepresentations or omis-
sions. United States v. Santiago, 905 F.3d 1013, 1025 (7th Cir.
2018); United States v. Clark, 935 F.3d 558, 563 (7th Cir. 2019).
However, to obtain a Franks hearing, “the defendant must
also show that if the deliberately or recklessly false statements
were omitted, or if the deliberately or recklessly misleading
omissions included, probable cause would have been absent.”
Santiago, 905 F.3d at 1025 (quoting United States v. McMurtrey,
704 F.3d 502, 509 (7th Cir. 2013)). “[I]f probable cause to issue
the warrant would still exist even if the false statement or ma-
terial omission were corrected, then no Franks hearing is re-
quired.” Id. (quoting United States v. Carmel, 548 F.3d 571, 577
(7th Cir. 2008)); United States v. Mullins, 803 F.3d 858, 862 (7th
Cir. 2015) (courts “consider the affidavit, eliminating any false
statements and incorporating omitted material facts, and de-
termine [ ] whether probable cause existed”)(internal quota-
tion marks omitted); see also Clark, 935 F.3d at 563 (to obtain
a Franks hearing, a defendant must make a substantial prelim-
inary showing that the material falsity or omission would al-
ter the judge’s probable cause determination). A denial of a
Franks hearing is reviewed only for clear error, and a district
court’s legal conclusions are reviewed de novo. Bacon, 991 F.3d
at 841.
16                                                 No. 19-2316

    In this appeal, Vines recounts a laundry list of the alleged
misrepresentations and omissions in the affidavit that he ar-
gues would have caused the district court to question GMC’s
credibility. These include a number of alleged contradictions
by GMC in her recounting of events and her responses to
questions over time. The link between the allegations and
GMC’s credibility is a tenuous one for many of the allega-
tions. For instance, at least some of those alleged contradic-
tions by Vines are “internal contradictions”—statements
within the affidavit which contradict each other. Vines does
not explain how those statements could invalidate the war-
rant, given that the issuing judge would have therefore been
aware of the contradictions and could factor it into the assess-
ment of credibility. See Bacon, 991 F.3d at 841 (holding that
omissions were immaterial because they were apparent from
the face of the affidavit). Other representations or omissions
alleged by Vines would not, on their face, impact credibility
in any meaningful manner.
    But we need not engage in an analysis of each alleged mis-
representation or omission, because the district court’s deci-
sion rested on another ground that is unchallenged by Vines.
Vines’s argument in favor of a Franks hearing is that the mis-
representations and omissions could have impacted the
court’s credibility assessment of GMC, but such a showing is
not sufficient to require a Franks hearing. Vines must also
demonstrate that absent the omission or misrepresentation,
probable cause would not exist. For instance, even in the con-
text of warrants based on statements from informants, in
which the informant’s credibility is crucial, we have repeat-
edly recognized that misrepresentations or omissions that
could impact the credibility assessment do not trigger a Franks
hearing where probable cause is nevertheless established
No. 19-2316                                                   17

through other evidence. See Santiago, 905 F.3d at 1025 (up-
holding the denial of a Franks hearing where the omission
would not have altered the court’s probable cause conclusion
because the affidavit was replete with evidence that the target
phones were used to coordinate ongoing drug transactions
and that the tapping of the phones would lead to further evi-
dence of criminal activity), United States v. Musgraves, 831 F.3d
454, 461 n.1 (7th Cir. 2016) (holding that the omission of infor-
mation about an informant’s criminal background did not un-
dermine probable cause and require a Franks hearing in light
of the statements from another witness and a video recording
that corroborated the informant’s account of a controlled buy
a year earlier), and Mullins, 803 F.3d at 862 (7th Cir. 2015)
(Franks hearing not required because even eliminating any
false statements and incorporating omissions, probable cause
existed given the level of detail in the statements and the cor-
roborating evidence); see also United States v. Taylor, 471 F.3d
832, 840 (7th Cir. 2006)(after a Franks hearing, holding that the
omission of an informant's criminal background and financial
motive was not essential to the probable cause determination
where the detailed affidavit had been extensively corrobo-
rated). A Franks hearing is not required where independent
evidence of corroboration or other evidence unrelated to the
challenged evidence is sufficient to support probable cause.
   That is precisely what the district court found here. The
court held that even assuming that the challenged omissions
could have impacted its credibility determination, other evi-
dence established probable cause (MV1 refers to GMC):
       [A]s submitted, the affidavits are detailed and
       include extensive information corroborating
       MV1’s statements. Investigators corroborated
18                                                No. 19-2316

      through Backpage that there were, consistent
      with MV1’s statements, postings to Backpage
      advertising MV1 under the names “Halle” and
      “Violet.” MV1’s involvement in prostitution
      with Vines was corroborated by Witness S.P.’s
      statement, which was itself corroborated by the
      police report resulting from Witness S.P.’s call
      to police. Other aspects of MV1’s statements
      and Witness S.P.’s statement were corroborated
      by the registries of hotels that MV1 and Witness
      S.P. specifically mentioned. MV1’s statements
      about A.D., including that MV1 and A.D. were
      advertised on Backpage for “two girl specials,”
      were corroborated by A.D.’s statement. Baker’s
      involvement with MV1 and A.D. was corrobo-
      rated by the circumstances of A.D.’s and Baker’s
      arrests as well as by Witness S.P.’s statement.
      Given the affidavits’ level of detail and corrob-
      oration, there would have been probable cause
      for search of Vines’s Facebook and iCloud ac-
      counts even if the alleged omissions had been
      fully disclosed in the warrant applications.
(internal citations omitted) Dist. Ct. Order, Appx. at A10–11.
   Vines does not address that holding. He argues exten-
sively that the alleged misrepresentations and omissions
could have impacted GMC’s credibility, but never acknowl-
edges or addresses the court’s holding that probable cause
was nonetheless established by that other evidence not im-
pacted by those statements and omissions.
No. 19-2316                                                    19

    The government in its responsive brief addressed that
holding by the district court, as well as additional corroborat-
ing evidence unrelated to GMC’s statements, and argued that
any impact on GMC’s credibility from the alleged misrepre-
sentations or omissions would not therefore undermine the
probable cause determination. In the reply brief, however,
Vines once again does not acknowledge or address the evi-
dence identified by the district court, nor the court’s conclu-
sion that the evidence would establish probable cause even if
the challenged evidence was corrected. Vines instead merely
declares in a conclusory statement that the misrepresenta-
tions and omissions were “material.” That is insufficient to
preserve a challenge to the district court’s holding. The dis-
trict court identified significant evidence independent of
GMC’s statements that established probable cause, and we
will not manufacture challenges to that determination that are
not raised by Vines. Hackett v. City of S. Bend, 956 F.3d 504, 510
(7th Cir. 2020) (“[a]n appellant who does not address the rul-
ings and reasoning of the district court forfeits any arguments
he might have that those rulings were wrong”); Griffin v. Bell,
694 F.3d 817, 826 (7th Cir. 2012) (holding that the plaintiff’s
failure to challenge the district court’s alternate basis for its
holding was fatal to the claim of error). Therefore, even as-
suming that the alleged misrepresentations and omissions
could have undermined GMC’s credibility, the unchallenged
holding of the district court that probable cause was never-
theless established by other evidence forecloses Vines’s argu-
ments that a Franks hearing was required and that the motion
to suppress should have been granted.
20                                                No. 19-2316

                               III.
    Because the above arguments are unavailing, and Vines
has raised no other meritorious challenge, the decision of the
district court is AFFIRMED.